 In the Matter of WIRE ROPE CORPORATION OF AMERICA, INC.andUNITEDSTEELWORKERSOF AMERICA,(C.I.0.)In theMatterOfWIRE ROPE CORPORATION OF AMERICAandUNITEDSTEELWORKERS OF AMERICA,(C.I.0.)'Cases Nos. 1-R-1593 and 1-C-2343, respectively.-DecidedJune 14, 1945DECISIONANDORDERPursuant to a Decision and Direction of Election of the National LaborRelations Board,' herein called the Board,, an election was held on January12, 1944, among employees of Wire Rope Corporation of America, NewHaven, Connecticut, herein called the respondent, to determine whetheror not they desired to be represented by United Steelworkers of America,affiliated with the Congress of Industrial Organizations, herein called theUnion, for the purposes of collective bargaining. At the election, a majorityof the employees voted against the Union.' On January 15, 1944, the Unionfiled with the Regional Director objections to conduct affecting the resultsof the election and requested that the election results be set aside and theelection declared invalid. On February 21, 1944, the Regional Director,after an investigation, issued his Report on Objections, in which he foundthat they raised substantial and material issues with respect to the election,and recommended that the Board sustain the objections, set aside theresults of the election conducted on January 12, 1944, and direct that anew election be conducted at such time as the Union requests it. On January15 and February 17, 1944, the Union filed, respectively, a charge and firstamended charge, alleging that the respondent had engaged in unfair laborpractices.1 53 N. L R. B 206,decided October28, 19.43TheDirection of Election was amended on Novem-ber 25, 19432 The Tally of Ballots furnishedby theRegional Director to the parties indicated that there wereapproximately 494 eligible voters in the unit, andthat, of 445 validvotes counted,126 votes hadbeen cast for, and 319 against,theUnion.62 N. L. R. B, No. 58.380 WIRE ROPE CORPORATIONOF AMERICA,INC.381On March 7, 1944, the Boardissued anorder consolidating the aboveproceedings and directing that a hearing be held on the objections to theelection. Thereafter, on March 31, 1944, a complaint was issued pursuantto the afore-mentioned charges. A consolidated hearing was held before aTrial Examiner in New Haven, Connecticut, from April 13 to 21, 1944, inwhich the Board, the respondent, and the Union participated by theirrepresentatives. The Board has reviewed the Trial Examiner's rulings onmotions and on objections to the admission of evidence, and finds that noprejudicial error was committed 3 The rulings are hereby affirmed.On September 11, 1944, the Trial Examiner issued his IntermediateReport, a copy of which is attached hereto, in which lie found that therespondent had engagedin unfairlabor practices. Thereafter, the respond-ent filed exceptions to the Intermediate Report and a brief in support of itsexceptions.The Board has considered the Intermediate Report, the exceptions andbrief, and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, except insofar asthey are inconsistent with our findings and order hereinafter set forth.1.We agree with the Trial Examiner that by the following acts andstatements, as well as by dominating and interfering with the formationand administration of the Committee and contributing support thereto, therespondent has engaged in unfair labor practices within the meaning ofSection 8 (1) of the Act : Superintendent Allen's questioning of employeeMatthews in Vice-President Haury's presence, in March or April 1940,regardingMatthews' union affiliation and intended vote, and urging himto postpone joining the Union; Allen's surveillance of a union meetingplace on March 30, 1940; President Barclay's anti-union statements ata meeting of employees late in March 1940;' granting a wage increase to3During the hearing,on motion of counsel for the Boai d and over the objection of the respondent,the Trial Examiner permitted an amendment to the complaint to cover allthe acts ofthe respondentdealing with the allegations of the complaint up to and includingApril 8, 1944The respondentcontends that this ruling violated proper rules of procedure to the respondent's prejudice,deprivingitof due process of law and a fair hearingwe find no merit in this contention Since themattersadded by the amendment were the continuation of unfair labor practicesalleged inthe complaint, theBoard had authority to deal with them(National LicoriceCo v N LR B , 309 U S360) ; andthe amendment of the complaint during the course of the hearing was within the discretion of theTrial Examiner(Consolidated Edison Companyof New York v N L R B ,305 U S. 197) Therecord shows that the Trial Examiner offered the respondent time to meet the new matters if sur-prised thereby,and that the offer was declinedUnder thecircumstances,we are of the opinion, andwe find, that the respondent was in no way prejudicedby the TrialExaminer's udnig.4 Although the Intermediate Report states that Bredenberg's testimonyregardingthismeetingwas uncontradicted,the record shows thatBarclay,in his testinion),stated that he did not recalla meeting of the employees in the latterpart of March1940and denied having atany time madethe statements attributed to him by Bredenherg However,we note that in other connections theTrial Examiner has not credited Barclay's testimony,which was in many respectscontradictory,while Bredenherg,on the record as a whole, appearsto have been a trustworthywitnesswe there-fore credit Bredenberg'stestimony regarding theMarch meeting, and find, asdid the TrialExaminer, that at the meeting Barclaytold theemployees that he would not permit union inter-ference with his business,that he was sufficiently well-to-do to permit his retnenient frombusiness,and that the Union could procure no more for theemployeesthan he could himself give them 382DECISIONS ON NATIONAL LABOR RELATIONS BOARDthe employees in April 1940, at a time when the Union was seeking to bar-gain collectively with the respondent ; conducting a vote of the employeesin April 1940, resulting in their repudiation of the Union;' issuing a seriesof anti-union. leaflets and posters during the period between October 13,1943, the date of the Board hearing on the Union's petition for investiga-tion and certification of representatives, and January 12, 1944, the date ofthe Board election," Vice-President Haury's statement to employee Wolfe,inNovember 1943, that Wolfe would be discharged if investigation showedthat he was a paid organizer or if he were found soliciting for the Union,and.President Barclay's subsequent inquiry of Wolfe as to whether he wasa paid organizer; Foreman Valenti's statements toWolfe, on numerousoccasions in 1943, that the Union could not win in the plant ; Vice-Presi-dent Haury's anti-union statements at meetings of female employees in hisoffice in or about November 1943 ; Forelady Ives' statements in the hearingof employee McGuire, during the election campaign in 1943, that if theUnion organized the plant the employees' privileges would be taken away,that Negroes would be hired to work with them, and that she (Ives) didnot like the group in the Union ; Vice-President Haury's threat to employeeMatthews, at the respondent's Christmas party in 1943, that after the elec-tion was over, Matthews and five other employees would be discharged;permitting employees to carry on anti-union activities during the preelec-tion campaign in 1943; and permitting a committee headed by active anti-union employees to decide, in January 1944, whether employee Paulson, aunion member, should be permitted to withdraw his resignation from therespondent's employ'5The respondent,in itsbrief, admits that at the meeting in April 1940, at which the vote ofconfidence was taken, Barclay stated the respondent's belief that an outside bargaining agency wasunnecessary. It contends, however that this conduct was not coercive, and was therefore privilegedsince the record shows that Baiclay also told the employees that if they believed in a union theyshould stick to it and pay their dues in finding that the respondent violated Section 8 (1) of theAct, we do not rely, nor did the Trial Examiner, on Barclay's above-mentioned statements at themeeting, but we are of the opinion,and we find,that his request for a vote of confidence,particularlywhen considered in the light of the respondent's prior unfair labor practices, was clearlycoercive6The respondent, in its brief,contends that the posters were"fair presentations of the Company'sposition"and were free of coercion,and that they were therefore privilegedWe do not agreeEven aside fiom the fact that the effect of the posters must be judged in the light of the otheranti-unionconduct on the part of the respondent, found herein, we note, that the posters in them-selves contained misstatements of fact reflecting on the Union and clear intimations that if theUnion won the election the employees would lose benefits which the respondent had accorded ofpromised them7 The Trial Examiner has found that the respondent's discharge of seven employees in March andApril 1940,also constituted a violationof Section 8 (1) of the Act However, the complaint did notspecifically allege these discharges as an unfair labor practice, and the record shows that within afew days after they took place, all, seven employees were reinstated without loss of pay and thatthe Union thereupon withdrew, without prejudice, the charges it had filed in their behalf. Underthese circumstances,and since the respondent has engaged in other activities which were clearlyviolative of Section 8 (1), it is unnecessary for us to make any finding with respect to the dis-charges in question, and we shall not do soWe ncveithelessrelyupon the circumstances attendingthe discharges as indicative of the respondent's attitude toward the Union and therefore relevant inevaluating the respondent's othei conduct WIRE ROPECORPORATION OF AMERICA, INC.383In addition, as set forth in the Intermediate Report, the respondent,(luring 1943, engaged in the following activities : Foreman Ruggiero, inJune, advised employee De Maio, an active union member, to "let [theUnion] go"; Night Superintendent Mazzacane, during July, asked DeMaio whether he was not "sticking [his] neck out for trouble," indicatedthat he knew De Maio was working for the Union, and advised him to keephis nose clean ; Foreman Valenti, during the spring, told employee Livierithat he understod Livieri was a union organizer, and advised Livieri, whenthe latter said he was not an organizer, to so inform the management, be-cause they believed that he was "one of the leaders" ; General Superin-tendent Davis, during April or May, asked Night Superintendent LeroyBredenberg to make written reports to him of union activity among theemployees,' and suggested that Bredenberg could obtain the informationfrom his friends in the plant ; and Superintendent Davis, late in June,warned employee Annatone not to talk about the Union in the plant, stat-ing that he might he discharged for doing so, and when Annatone said"You can't get fired for talking about trying to organize," told him thatthere were "other ways." We are of the opinion, and we find, that by theseactivities, and also by discriminating against Michael Annatone and EinarBredenberg, as found below, the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the ActWe further find that all the acts and statements outlined above consti-tuted integral parts of a course of conduct engaged in by the respondentfor the purpose pf defeating its employees' attempts at self-organization,and that such conduct, which included threats of, as well as actual, reprisalsfor union activities, way clearly coercive and therefore violative of Section8 (1) of the Act2.We find, as did the Trial Exanuner, that the respondent dischargedMichael Annatone because of his union membership and activities, therebydiscriminating in regard to his hire and tenure of employment and discour-aging membership in the Union. In so finding, we rely upon all the cir-cumstances revealed in the record, including, in particular : (1) therespondent's hostility to the Union, as shown by its other unfair laborpractices, both before and after Annatone's discharge, (2) the respondent'sknowledge of andeopposition to Annatone's union membership and activity,as shown by Superintendent Davis' warning to him, approximately amonth before the discharge, that he should not talk about the Union in theplant and that he might be discharged for doing so;' (3) Davis' statementtoAnnatone, when the latter said, "You can't get fired for talking about8Matterof OkeyHosiery Company, 22 N L R B 7926AccordingtoAnnatone'suncontradictedtestinion, which we credit, he had talkedto sonic ofhis fellow employeesabout the Union, but had not done so daring working time 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrying to organize," that there were "other ways"; (4) the respondent'sfailure to show Annatone the defective work which was assigned as thereason for his discharge, and the fact that the record fails to show that anyinvestigation wasomade to establish his responsibility therefor;" (5) thefact that, although the respondent claims that Annatone's sleeping at workwas one of the reasons for his discharge," other employees who fell asleepat work, as well as those who were derelict in other ways, were not dis-charged on that account ; (6) the fact that the respondent was, at all times,desperately in need of operators; and (7) the fact that employee EinarBredenberg's reinstatement was later conditioned upon his son Leroy'scertifying to the respondent that he had not given an affidavit to the Boardwith respect to the Annatone case.Having found that the real reason for Annatone's discharge was hisunion membership and activity, we shall order his reinstatement, as recom-mended by the Trial Examiner. However, the record shows, as statedabove, that on two successive nights Annatone was found sleeping on thejob.We do not, by our decision, condone his conduct in this respect. Work-ing time is for work, and an employer has a right to discipline his employeesfor improper conduct during working hours. Accordingly, nothing in ourorder shall be construed to preclude the respondent, after it has reinstatedAnnatone, from discharging or otherwise disciplining him, in the eventof any future misconduct on his part, provided its reason for doing so isnot discriminatory.3.We do not agree with the Trial Examiner's finding that therespondent knowingly assigned Einar Bredenberg, on July 26, 1943, toa task which he was physicaly incapable of performing; thereby causinghim to leave the plant, because of his union membership, and activity. Wedo agree, however, with the Trial Examiner's finding that the respond-ent,by thereafter refusing to reemploy Bredenberg, discriminated inregard to his hire and tenure of employment, thereby discouraging mem-bership in the Union.10The Trial Examiner has found that unless an employee is detected while actually causing adefect, tracing the responsibility for defective wire is impossibleHowever,the record shows thateach reel of wire, when taken from a machine,is tagged with the operator'sname It is thereforeclear that unless the tag becomes detached,the operator from whose machine a defective wire hascome can be identified,although in sonic cases,aswhen a defect has gone through one machinewhile the operator was busy on another, the defect may not be the operator's fault According toDavis' testimony,on July 9, and again on July 17,he found on his desk short lengths of defective'wire, together with tags bearing Annatone's name. It doesnot appearth.k -liemade any attemptto discover by whom they had been put on the desk,or that he spoke to Annatoue about the matterat the time Furthermore,although he mentioned the defective wire found on July 9 in his reporttoHaury on that date,he did notsspecifically attribute the defective work to Annatone11 The record shows, as the Trial Examiner has found, that Davis found Amsatone asleep onboth July 16 and 17 Davis testified that he had also received from Night Superintendent LeiovBredenberg,on July 9, a report that Annatone had been "sleeping on the job " We find, as did theTrial Examiner, that Bredenberg had made no such report In so finding. howevci, we rely solelyon Bredenberg's testimony,which we credit,that he had not done so,since it is not entuely clearwhether Davis' statement, on cross-examination, that lie did not believe l redenbeig had filed anyreports with him, had icfcrence to reports of this chaiactei m to othct reports that lie had requested. WIRE ROPE CORPORATION OF AMERICA, INC.385Bredenberg, one of the respondent's oldest employees and an exception-ally skilled worker, entered the respondent's employ in 1931. He joinedthe Union in 1940, and in April of that year was one of the three or fouremployees who opposed giving the respondent a vote of confidence. There-after, although the Union became inactive, he remained a member, and in1943, when it resumed its activities, he talked to various employees in theplant about the advantagesof a union.In July 1943, Bredenberg was acting as relief man in the closing depart-ment. In this position he worked on "seven wire" machines, which werethe lightest machines in the plant. On July 26, Superintendent Sundbergtold him that he was to be given the job of running a new machine whichwas to be installed within a short time, and that in the meantime he was tohelp on the "number six" machine. Bredenberg, who had trouble with hisback as the result of a childhood injury anda subsequentaccident, pro-tested that the work on this machine was too heavy for him,' and afterasking Sundberg, "Is that all you got?", to which he received no reply, heleft the plant "On the following day, Bredenberg went to see Vice-President Haury,who asked him why he had "walked out." Bredenberg explained that itwas-because he could not handle the "number six" machine. Haury thenasked why he had not stated his reason. When Bredenberg replied that hehad clone so, Haury showed him the report he had received from Sundberg,which merely stated that Bredenberg had walked out when told_ to go on"Number Six." In reply to Haury's inquiry as to what he was planningto do, Bredenberg said that he was going to visit his brother in Cleveland.Haury, after telling him that he would speak to President Barclay abouthim, said, "When you come back from Cleveland, come to see me andeverything will be straightened out." However, when Bredenberg laterreturned, as instructed, he was discriminatorily refused reinstatement ashereinafter found.The Trial Examiner, in finding that the respondent's conductin assign-ing Bredenberg to the "number six" machine constituted a constructive dis-charge and was discriminatorily motivated, has relied principally upon thecircumstances surrounding the respondent's subsequent refusel to reemployhim. But while these circumstances raise some doubt as to the respondent'smotive in making the assignment which resulted in Bredenberg's leaving-the plant, on the record as a whole we are not convinced that the respondentacted for other than legitimate reasons. Thus, the record indicates that men.were frequently transferred from one machine to another and that Breden-12The operation of the"number six" machine involved handling spools of wire weighing approxi-mately 250 pounds,while the spools on the"seven wire"machines weighed only 105 to 108 pounds11Although Sundberg admitted that at this time there was still work for Bredenbeig on the"seven wire"machines,he explained his failure`to put him hack on them by saying,"He didn'twait, but he just walked out" 386DhCISIONTS OF NATIONAL LABOR RELATIONS BOARDberg himself had worked on various machines at different times ; that anexperienced man was needed on the new machine that was to be installed,and that experience on the "number six" machine would be valuable inlearning to operate it; and that, although the spools on this "number six"machine were considerably heavier than those on the "seven wire" ma-chines which Bredenberg had been operating, this disadvantage was offsetto some extent by the fact that two men were assigned to its operation and.that an electric hoist was used to lift the spools into position. Furthermore.although we are satisfied that Bredenberg's union membership was knownto the respondent,"' it appears that the transfer was suggested by Sundberg,who is not shown to have had any anti-union bias ; and although Haurylater unlawfully conditioned Bredenberg's reemployment on his procuringfrom his son, Leroy, a statement that Leroy had not filed an affidavit inthe Annatone case and had "never said anything against the company," asdiscussed below, it does not appear that the respondent, on July 26, knewthat a charge had been, or was to be, filed in the Annatone case, or that ithad any reason to be concerned over statements made by Leroy Breden-berg.' Under all the circumstances, we are of the opinion, and we find, thatthe respondent did not, on July 26, discriminate in regard to Bredenberg'shire and tenure of employment, in violation of Section 8 (3) of the Act."eApproximately 2 weeks after Bredenberg left the plant under the cir-cumstances set forth above, he went back to see Haury in accordance withthe latter's instructions.Haury told him that he had not yet seen Barclay,and asked him to return the following week. When Bredenberg'did so,Haury said, "You know Barclay. He don't hire anybody." Later, on orabout September 1,17 Bredenberg went back for the third time. At this time,the discharge of Michael Annatone was being investigated by the Board,and Haury told Bredenberg that a representative of the Board had in-formed Haury and Barclay that Bredenberg's son Leroy, who had beenAnnatone's foreman, had given the Board statements in connection withthe case 18 Bredenberg denied that Leroy had done so, and said that liecould prove it by asking Leroy. Haury, thereupon, asked Bredenberg toprocure from Leroy, who was no longer in the respondent's employ, a14 Barclay,Haury, and Sundberg all denied knowledge of Bredenberg'sunionmembershipBarclay admitted,however, that he thoughtall themen who left the meeting in April 1940 to discusshis request for a vote of confidence were union members, andthatBredenbergwas among thosewho did so.15The first charge alleging that Annatone had been discharged in violation of Section 8 (1) and(3) of the Act was filed by the Union in Case No.1-C-2274 on August 12, 194310 In view of this finding, Bredenberg is not entitled to reimbursement for loss ofpay during theperiod fromJuly 26, 1943,the date on which heleft the plant,to September 1, 1943, the approximate.date of the respondent's discrimination against him,found below17 The exact time of this visit does not appear,but accordingto Bredenberg's testimony,which wecredit, it took place about a monthafter he left theplantwe accordinglyfind that ittook placeon or about September 1, 1943.IsAs set fofth below,Haury later told Bredenberg that on this occasion,after the representativeof the Board had left, Barclaysaid to Haury, "I told you theBredenbergswerein back of it " WIRE ROPE_-CORPOI:ATLON OF AMERICA, INC387statement that he had not signed an affidavit in the Annatone case, and alsotold Bredenberg that when the statement was received he (Haury) would"get things rolling."" Bredenberg, accordingly, asked Leroy to send sucha statement to the respondent, and Leroy did so. Thereafter, however,Haury told Bredenberg that this statement did not mean anything, andthat "Barclay wanted a statement that Leroy never said anything againstthe company." Leroy did not furnish any further statement "°Sometime thereafter, during October, Bredenberg again saw Haury,who showed him the schedule of rates for the different machines, told himthat the respondent could pay only 90 cents an hour for work on themachines Bredenberg had been operating before he left the plant, and sug-gested that he run a "25 wire 12/" machine at his former rate of $1.10 anhour. Bredenberg said that this machine was too heavy and "would bealmost as bad as Number Six."" Haury said that if Bredenberg returnedat that time the Union would claim that it had been responsible for gettinghim back, that the plant did not need a union, and that if the Union camein, the employees would have to fight for certain privileges they thenenjoyed.He suggested that if Bredenberg would stay at home until theelectionwere over, he (Haury) would give him a job and the respondentwould "take care of" him. During the conversation, Haury also told Bred-enberg that a few weeks earlier one of the Board's Field Examiners hadinterviewed Barclay and himself in regard to the Annatone case and hadinformed them that Leroy Bredenberg had filed an affidavit concerning it,and that when the examiner left, Barclay had said "I told you the Breden-bergs werein back of it." Bredenberg left the plant with the understandingthatHaury would get in touch with him later, but Haury did not do so,and on two subsequentoccasionswhen Bredenberg tried to see Haury, hewas told that the latterwas "in conference."Upon the foregoing and the entire record, we are convinced that therespondent has illegally refused to reemploy Bredenberg. Haury's requestthat Bredenberg procure from Leroy a statement that he had not filed an19Haury testified,with respect to this conversation,thathe told Bredenberg that "at a hearingheld in our office the week before,conductedby Mr. Merritt [Merrick] of the National LaborRelations Board," he had heard thatLeroy had signed an affidavitin regardto the Annatone case.and that he asked Bredenbergto tell Leroythat he wasinterested in hearingabout it, but deniedthat this request had any connection with Bredenberg himself.20 Bredenberg testified that when he spoke toLeroy aboutthe secondrequest,Leroysaid."Well,dad, that is a'pretty broad statement.You know Igot out of here andyou got outIdon'tthink I can write a statement like that because there must have been somethingto the two of usgetting out,but if he means I never said anything to the union about it orto the fellows in theshop about it, I will I'll go down to theofficeand find out if I did give any statementsdown to theoffice, and if I said anything and the boys used it in the unionactivity, I can't take it back, but Iwill find out."21The record shows that the spools on the "25 wire"machine areof approximately the saneweight as those on the "7 wire" machineswhich Bredenberg had been operating, and are consider-ably lighter than those on the "number six" machineHowever, more spools are used on the "25wire"machine than on the"7wire" machines,and its operationthereforeinvolves more lifting 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffidavit in regard to the Annatone case, his promise to "get thingsrolling"upon receipt of this statement, and his demand, when thisstatement wasreceived, for a further statement that Leroy had never said anythingagainst the respondent, make plain that the respondent intended the pro-curing of such statements as a condition precedent to granting Breden-berg's continued requests for reemployment. We are alsosatisfied that, inimposing this condition, the respondent was motivated by an anti-unionanimus and a desire to discourage the givingof information in connectionwith the proceedings instituted with the Board by the Union in the Anna-tone case, rather than by any legitimate desire to procure information whichwould be of assistance to it in preparing its defense. This is shown by thenature of the respondent's requests of Bredenberg, by Haury's subsequentstatement that Barclay had remarked that the "Bredenbergs were in backof" the Annatone case, and by the fact that the respondentwas in need atthis and all other times of employees to perform Brecj,enberg's former tasks,as well as by the respondent's other unfair labor practices found herein.Plainly, the condition was one which was violative of the Act. The institu-tion by the Union of proceedings before the Board in regard to Annatone'sdischarge was a matter of vital interest not only to Annatone but to allmembers of the Union and constituted concertedactivities,engaged inthrough the agency of the Union, for their mutual aid or protection 22 Andit is equally clear that the giving of information to agents of the Board inconnection with the investigation of such proceedings constitutes assist-ance to the Union in its endeavor to protect the employees in the exerciseof their legal rights. To condition employment upon the procuring of state-ments that no such information had been given plainly constituted inter-ference with, restraint, and coercion of employees in the exercise of theirrights guaranteed in Section 7 of the Act and discouraged membership inthe Union.23 Since the condition was one which the respondent could notlawfully impose, the conditioning of reemployment thereon constituted aviolation of Section 8 (1) and (3) of the Act 2'IttOctober the respondent again revealed that its refusal to reemployBredenberg was dictated by anti-union considerations. Although it thenoffered Bredenberg a position at more difficult work, it did not then orthereafter offer him reinstatement to the position he had previously held.22 SeeN.L. R. B. v.Peter Cailler Kohler Swiss Chocolates Co., Inc.,130 F. (2d) 503 (C. C. A. 2),enf'gMatter of Peter Cailler KohlerSwissChocolates Company, Inc.,23 N. L. R. B. 1170.23 SeeMatterof RelianceManufacturingCompany,60 N. L. R. B, 946;N. L. R. B. v.DuncanFoundry & MachineWorks, Inc.,142 F. (2d) 594, 599 (C. C. A. 7).It is immaterial that the condi-tioning of Bredenberg's employment contemplated his son,Leroy'%,as well,as his own, compliancewith the illegal condition.N. L. R. B. v. Link-BeltCo.,311 U. S. 594;Memphis Furniture Manufac-turingCo. v. N. L.R. B., 96 F. (2d) 1018 (C. C. A. 6).24Althoughwe regard the respondent's conduct as violative of both Section 8 (1) and Section8 (3), even if it were to be regarded solely as a violation of either subsection,we should find itnecessary, in order to effectuate the policiesof the Act,to order the respondent to reinstate Breden-berg with back pay in the manner set forth in our Order herein. WIRE ROPE CORPORATION OF AMERICA, INC..389Thatits reasonfor not doing so was discriminatory is clearly indicated byall the surrounding circumstances, including : (1) the fact that the dis-parity between the rate of pay Bredenberg had been receiving and thescheduled rate on the "7 wire" machines, the only reason advancedby the respondent for not offering him his former position, had existedprior to July 26, but was not offeredas a reasonfor changing his assign-ment atthattime;(2) the fact, stated above, that the respondent, at alltimes material herein, was in need of employees to perform Bredenberg'sformer tasks; (3) Haury's anti-union statements at the time of offeringhim the position on thtr "25 wire" machine and his suggestion that Breden-berg stay away from the plant until the Board election was over; (4)Haury'.s statement to Bredenberg that Barclay, after hearing that LeroyBredenberg had filed an affidavit in the Annatone case, said "I told youthat the Bredenbergs were in back of it"; and (5) the respondent's otherunfair labor practices, found herein.We accordingly find that the respondent, by refusing, on or about Sep-tember 1, 1943, and as all times thereafter, including October 1943, toreemploy Einer Bredenberg, has discriminated in regard to his hire andtenure of employment, thereby discouraging membership in a labor organi-zation and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.4.We agree with the Trial Examiner's findings that the Committeeis a labor organization, within the meaning of Section 2 (5) of the Act, andthat the respondent has dominated and interfered with its formation andadministration, and contributed support to it, and has thereby interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The respondent excepts to these findings, on the ground that the Com-mittee is merely "an embryonic organization [which] has not any realstatus whatever," and that "its so-called temporary constitution is nothingmore than a grant of legislative power to all the employees to make certaindeterminations for themselves."We find no merit in this contention. Theproposed bylaws of the Committee, under which it was functioning at thetime of the hearing, provided that "the purpose of the Employees Depart-mental Council [the representatives of the various departments]' shall betomeet with managementas anindividual committee, to solve problems inthat particular department," and that "the purpose of the executive boardof the Employees Departmental Council [the over-all committee] shall betomeet with the management to solve problems concerning over-all shopmatters, and to treat on matters of the departments not satisfactorily25 It Is clear,and we find,that Employees Departmental Council is the same organization vari-ously referred to as the Shop Committee,theOver-AllCommittee,theDepartmental Committee,and the Departments of the Factory of the Wire Rope Corporation of America,Inc , and hereincalled the Committee. 390 ' DECISION'SOF NATIONALLABOR RELATIONS BOARDadjusted."Moreover, Barclay admitted, at the hearing, that the respondentnot only would treat with the employees on the Committee as the repre-sentatives of its employees on matters pertaining to wages, hours, andconditions of employment, but that it had clone so, and the record showsthat at one meeting of the Committee, attended by representatives of therespondent, a grievance concerning ventilation was presented, and thatthe respondent subsequently took action on it On the record as a whole,it is therefore clear that the Committee is an organization in which employ-ees participate and which exists for the purpose of dealing with therespondent concerning grievances and other employment problems, thusfalling within the statutory definition of a labor organization." Moreover,infinding that the respondent has dominated and interfered with theformation and administration of the Committee, and has contributed sup-port to it, we rely not only on the provisions of the proposed constitution,but on,all the other circumstances shown by the record and discussed inthe Intermediate Report, including (1) the fact that the respondent sug-gested the formation of the Committee, the manner in which departmentalrepresentatives should he elected, the selection and functions of the over-all committee, and the duties and meeting times of the departmental com-mittees, and furnished a list by departments of the employees eligible tovote; (2) the fact that the elections were held in the plant during work-ing hours and were announced by the respondent by notices posted in theplant, and that ballot boxes were furnished by the respondent, (3) the factthat meetings of the Committee were held in the plant during working hoursand that the employees who attended were paid by the respondent for timelost from work; and (4) the fact that questions of procedure and jurisdic-tion were referred to the respondent for interpretation and that the pro-posed bylaws were revised and amended at the suggestion of management.5Since the record establishes that the respondent engaged in unfairlabor practices prior to the election, we find that the election was not anexpression of the free will of an uncoerced majority and therefore shouldbe set aside.We shall so order. However, in view of the length of timewhich has elapsed since the election, we shall dismiss the petition for aninvestigation and certification of representatives, without prejudice to theright of the Union to file a new petition if it so desires.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent,Wire Rope Corporation of America,"0Matterof C NelsonManufacturing Company,ISN L RB 1051, enf'd 120F (2d) 444(C C A 8);Mattem of P,acisaonCasting Company, tic ,30 Nd.R R 212, enf'd 130 F i2(l)639 (C C A 6) WIRE ROPE CORPORATION OF AMERICA, INC.391New Haven, Connecticut, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the Commit-tee, by whatever name known, or with the formation or administration ofany other labor organization of its employees, and from contributing sup-port to the Committee or to any-other labor organization of its employees ;(b)Recognizing the Committee, by whatevernameknown, as the repre-sentative of any of, its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment ;(c)Performing or giving effect to any contract it may have entered intowith the Committee, by whatever name known, or any extension, renewal,modification, or supplement thereto, relating to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment ;(d)Discouragingmembership in United Steelworkers of America,affiliatedwith the Congress of Industrial Organizations, or in any otherlabor organization, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to their hireor tenure of employment, or any term or condition of their employment ;(e) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form labororganizations, to join or assist United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, or any other labor organi-zation, to bargain collectively through representatives of their own chos-ing, and to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the Boardfinds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from the Committee, bywhatever name known, as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish the Committee as such repre-sentative ;(b)Offer to Einar Bredenberg immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to hisseniority and other rights and privileges, and make him whole for any lossof pay he has suffered by reason of the respondent's-discriminationagainsthim, by payment to him of a suns of money equal to the amount whichlie normally would have earned as wages from September 1, 1943, the date 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDcif the respondent's discrimination against him, to the date of the respond-ent's offer of reinstatement, less his net earnings during said period ;(c)Make whole Michael Annatone for any loss of pay he has sufferedby reason of the respondent's discrimination against him, by payment tohim of a sum of money equal to the amount he normally would have earnedas wages from July 20, 1943, the date of the respondent's discriminationagainst him, to August 12, 1943, the date.on which he obtained permanentemployment elsewhere, less his net earnings during said period;(d)Post at its plant at New Haven, Connecticut,. copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to be fur-nished by the Regional Director for the First Region, shall, after beingduly signed by the respondent's representative, be posted by the respondentimmediately upon receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall betaken by the respondent to insure that said notices are not altered, defaced,or covered by any other material ;'(e)Notify the Regional Director for the First Region in writing, withinten (10) days from the date of this Order, what steps the respondent hastaken to comply herewith.AND IT IS FURTHER ORDERED that the election held on January 12, 1944,among employees of Wire Rope Corporation of America at its plant at NewHaven, Connecticut, be, and it hereby is, set aside, and that the petitionfor an investigation and certification of representatives be, and it herebyis,dismissed,without prejudice.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the-policies of the National Labor Rela-tions Act, we hereby notify our employees that :-We hereby disestablish the Committee variously known as the ShopCommittee, the Over-All Committee, the Departmental Committee,theDepartments of the Factory of the Wire Rope Corporation ofAmerica, Inc., and the Employees Departmental Council as the repre-sentative of any'of our employees for the purpose of dealing with-usconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and we will notrecognize it or any successor thereto for any of the above purposes.We will not dominate or interfere with the formation or adminis- WIRE ROPECORPORATION OF AMERICA, INC.393tration of any labor organization or contribute financial or other sup-port to it.We will offer to Einar Bredenberg immediate and full reinstate-ment to his former or a substantially equivalent position withoutprejudice to any seniority or other rights or privileges previouslyenjoyed by him, and make him whole for any loss of pay suffered asa result of the discrimination against him.We will make Michael Annatone whole for any loss of pay sufferedas a result of the discrimination against him.We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist United Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, or any other labor organi-zation, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection. All our employees are free tobecome or remain members of this union, or any other labor organization.We will not discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.WIRE ROPE CORPORATION OF AMERICA(Employer)By(Representative)(Title)DatedNOTE: Any of the above-named employees who are to be reinstated, who arcpresently serving in the armed forces of the United States will be offered full rein-statement upon application in accordance with the Selective Service Act after dis-charge from the armed forces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Samuel G. ZackandMr. John W. Coddaire, Jr,for the Board.Mr. Arthur L. Corbin, Jr,ofNew Haven, Conn., for the respondentMr. Harold B. Roitniau,of Boston, Mass, for the UnionSTATEMENT OF THE CASEUpon a first amended charge duly filed on February 17, 1944, by United Steelwork-ers of America (C. I 0 ), herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the First Region (Boston,Massachusetts), issued its complaint dated March 31, 1944, againstWire Rope Cor-poration of America, herein called the respondent, alleg ng that the respondent hadengaged in and was engaging in unfair labor practices, within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act. Copies of the complaint, accompanied by notice 394DECISTON\NS OF NATIONAL LABOR RELATIONS BOARDof consolidated hearing thereon and on objections to election in Case No 1-R-1593;n ere duly served upon the respondent, the Union, and Congress of Workers of WireRope Corporation of America, herein called the Committee, and alleged by the com-plaint to be dominated by the respondent.With respect to the unfair labor practices, the complaint alleged in substance thatthe respondent: (1) in about April 1940, when the Unionz requested recognition assole representative of the respondent's employees, urged its employees to renouncetheir affiliation with the Union, promised them improved wages and working conch-tions if they did so and greater benefits than they could achieve through the Union,and conducted a vote of its employees on its time and property to determine whetherthey would renounce and refrain from joining the Union; (2) on or about July 20and 26, 1943, respectively discharged and thereafter refused to reinstate MichaelAnnatone and Einar Bredenberg because of their union membership and activities,(3) beginning in June 1943, informed its employees that it did not desire the Unionin its plant, interrogated certain of them respecting their union membership and threat-ened to discharge them if it ascertained that they were paid organizers of the Union,permitted certain employees to disparage the Union in its plant, held meeting of em-ployees to discourage their voting for the Union at the election of January 12, 1944,permitted surveillance of a union meeting, stated to an employee that he and severalothers would be discharged after the election, delegated to an employee committeethe decision as to acceptance of the retraction of his resignation by an employee whowas an active union member, told certain employees that if the Union prevailed certainprivilegeswould be lost to the employees, that grievances would be allowed toaccumulate. and that it did not care if military authorities took charge of the plant,told certain employees that there was no need for a union in the plant and that it hadinmind certain advantages for them, requested one of its supervisors to make noteof any employee who joined or talked of the Union, between October 30, 1943, andJanuary 15, 1944, posted and distributed in its plant a booklet and various postersand messages prejudicial to the Union, thereby advised its employees during saidperiod that a vote against the Union would be considered a vote of confidence inthe respondent, and allowed certain employees to devote their time to affairs of theCommittee while requiring union members to remain at their machines; (4) begin-ning on or about January 10, 1944, dominated and interfered with the formation of theCommittee and contributed support to it by : recommending to its employees that itbe formed, suggesting and outlining the method of doing so and the duties andfunctions of its representatives, delineating departments from which representativeswere to be chosen, designating the number of representatives to be chosen fromeach, designating the employees eligible to participate in their selection, advisingthe employees to establish the Committee and thereby give the respondent a vote ofconfidence, assisting in the conduct of the election of representatives, permitting itto take place on its time and property, furnishing the materials necessary therefor,and permitting such representatives to meet on its time and property; and (5) bysuch acts and statements interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.1On October 28, 1943, the Board issued its Decision and Direction of Election inMatter ofi4'ireRope Corporation of America, Inc,andUnited Steelworkers of America (C 1 0.), 53N L. R. B. 206 Puisuant thereto, an election was conducted by the Regional Director on January12, 1944, the Union thereafter filed objections to the election report and on March 7, 1944, theBoard issued its order that a hearing be held on said objections and consolidating the case withthe instant complaint case.2 It was then known as Steelworkers Oiganizing Committee On 3\1ay 12 1942. a became Unite'Steelworkers of America WIRE ROPE CORPORATION 0! AM ERICA, INC.395Thereafter, on April 10, 1944, the respondent filed its answer denying the commis-sionof any unfair labor practices and admitting the allegations of the complaint withrespect to the nature of its business.Pursuant to notice, a hearing was held at New Haven, Connecticut; on April 13,3and from April 14 through 21, 1944, before the undersigned, Josef L Hektoen, theTrialExaminer duly designated by the Chief Trial Examiner The Board, therespondent, and the Union were reps esented bN counsel and partic pated in the hearing 'Full opportunity to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties During the hearing the motions ofcounsel for the Board to amend the complaint by adding certain designations bywhich the Committee was variously alleged to be known and by extending the periodcovered by the complaint to April 8, 1944, were allowed by the undersigned. At theclose of the hearing, counsel for the respondent and the Union argued orally before theundersigned; the former thereafter filed a brief with him. After the close of thehearing, counsel for the Board filed a written motion to conform the complaint to theproof adduced at the hearing; it was assented to by counsel for the respondent andthe Union and is hereby allowed.Upon the entire record in the case and from his observation of the o itnesses, theundersigned makes the following :FTNnTNes fie FArT1.THE BUSINESS OF THE RESPONDENTThe respondent,Wire Rope Corporation of America, is a Connecticut corporationhaving its principal place of business at New Haven, Connecticut, where it is engagedin the manufacture of wire rope. The principal raw materials used by it are steel,hemp core, and lubricants. During 1943, the approximate value of such materials pur-chased by it was $5,000,000, of which about 95 percent originated outside the Stateof Connecticut. During the same period, the respondent's sales of finished productshad a value of more than $10,000,000, of which about 95 percent was transportedoutside the State of Connecticut. The respondent admits that its operations affectcommerce, within the meaning of the Act.II. THE ORGANIZATIONSINVOLVEDUnited Steelworkers of America is a labor organization affiliated with the Congressof Industrial Organizations It admits to membership employees of the respondentCongress of Workers of Wire Rope Corporation of America, also sometimes knownas the Shop Committee, the Over-All Committee, the Departmental Committee, andthe Departments of the Factory of the Wire Rope Corporation of America, Incor-porated, is an unaffiliated labor organization, membership in which is restricted toemployees of the respondent,IIITHE UNFAIR LABOR PRACTICESA. The respondent frustrates the Union's organizationalefforts in 19401Chronology-of EventsAbout January 1, 1940, employees of the respondent approached Frank L. Trainor,union representative,regarding organizationof the plantHe thereaftermet with3The hearing opened before another Trial Examiner, he took no testimony and merely receivedthe formal papers into the recordGThe Committee did not appear at the hearing. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem from time to time and also had occasion to speak to J. P Barclay, presidentof the respondent, respecting the Union and its efforts among the employeesThe respondent's board of directors at its regular February meeting, or ata specialmeeting called for the purpose, thereafter authorized, but did not put into effect, anincreasein the plant's minimum wage from 40 to 64 cents per hour, a horizontalincreaseof 10 cents per hour, and an apprentice rate of 40 cents increasing to 64 centsper hour at the end of one year.-On March 23, Trainor conducted a meeting of the respondent's employees at aNew Haven hall. Plans for a concerted organizational drive were laid and duringthe following week Trainor spoke to Barclay of reports reaching him from employeesof the commission of unfair labor practices by the respondent. Barclay told Trainorthat the respondent was about to embark on an aggressive campaign to keel) theUnion out of the plant.',During March or April, according to the uncontradicted testimony of employeeFrank Mathews, which the undersigned accepts, Superintendent Allen" asked him inthe presence of Arthur F. Haury, vice president of the respondent, whether Mathewshad signeda unionapplication cardMathews replied that he had not but would doso the same evening and refused Allen's request to "hold off for a few days." Allenthereupon inquired of Mathews how he intended to vote in the election of represen-tatives which was then apparently deemed imminent. Mathews replied that the ballotwould be secret and refused to divulge what his action would be.Employee Einar Bredenberg testified without contradiction, and the undersignedfinds, that late in March 1940, Barclay spoke to a meeting of employees in the plant,told them that he would not permit union interference with his business, that he wassufficiently well to do to permit his immediate retirement from business, and thatthe Union could procure no more for the employees than he could himself give them.On about March 29, the respondent laid off two active union employees, allegedlyon account of reduced production On March 30, according to Trainor's testimonywhich the undersigned accepts, Allen sat in an automobile outside a union meetingplaceTrainor told him that his action in so doing was violative of the provisionsof the Act.'On about March 31, the Union filed charges of unfair labor practices against therespondent with the Regional Office of the Board.On about April 1, the respondent laid off five more employees. Trainor testified,and the undersigned finds, that Barclay told him that those laid-off would be perma-nently severed from their employment. Barclay individually called the seven employ-ees involved to his office, told them that retrenchment required the respondent'sdispensing with their services, and gave each a week's severance pay. The under-signed finds that the respondent discharged the seven employees.At about this time, or shortly thereafter, despite the alleged slackening of produc-tion, the respondent posted a notice informing its employees that increases in rates,as authorized by its board of directors some weeks before and above set forth, hadbeen promulgated effective April 1.On April 1, the Union wrote the respondent, stating that it represented themajority of the employees, enclosed a proposed agreement, and requested collectivebargaining negotiationsOn April 3, the Regional Office informed the respondent thattheUnion had filed charges against it. On April"4, the respondent replied to the5 Trainor's unconti adicted and credible testimony6 Allen has since died7Aleen was one of the three membei s of the respondent's board of directors Barclay admittedhaving previously discussed with him the Union's efforts to organize the employees WIRE ROPE CORPORATION OF AMERICA, INC. '397Union's letter, pointed out that it had no proof of representation nor of the fact "thatthe proposed agreement was drawn by our employees," and requested that the Unionobtain certification by the Board "so that we shall not do our employees a grossinjustice in negotiating with a party not of their choice"On April 5, the respondent reinstated the seven employees whom it had previouslydischarged, without loss of pay, and so notified the Union which thereupon withdrewits unfair labor practice charges, without prejudice.Shortly thereafter, early in April, Trainor, together with another union representa-tive and several of the recently reinstated employees, met with Barclay at the latter'shome. According to Trainor's undenied testimony, which the undersigned accepts,Barclay told those present that while the respondent did not object to its employees'belonging to a union, it was not in a position to compete with other corporations inthe wire rope field in the matter of wage rates and that any effort by the Union toimpose upon the respondent a rate structure comparable to those of its competitors,would result in hardship on both the employees and the Company At the meeting,Barclay agreed with the Union to a consent election of the respondent's employeesA Board Field Examiner thereafter visited the plant and discussed plans for suchan election, and the constitution of the unit appropriate for the purposes of collectivebargaining with Barclay.With matters in this posture, the respondent called a meeting of its employees inthe plant on the afternoon of the first or second Saturday in April' Barclay testifiedthat he called the meeting "to get my men together in the shop and to talk to thetaabout our point of view and to ask them of some of the things that might be disturbingthem, to tell them that we wanted their vote of confidence .. " and because they "weretalking union" and he wanted to know why.,The Union conducted a meeting of the employees on the morning before therespondent's gathering. Its representatives warned those present to be wary of therespondent's blandishments and reminded them that despite their recent wage increases,"they were still far below the industry."The respondent served beer and food at its meeting to the employees Barclay, whotestified that the respondent's management then "felt, and we still feel, we can do abetter job with our men in the matter of labor relations than any outside collectivebargaining agent can," addressed the employees accordingly, stressed the recent in-creases in pay, and asked them to give the management a year's vote of confidenceThe employees thereupon retired, and with the exception of about four dissidents,among then union members Einar Bredenberg, whose case is hereinafter discussed,and his son Leroy, determined to do as requested by Barclay. They thereupon returnedto the meeting and announced that they gave the respondent their vote of confidenceBarclay thereafter outlined to them an ambitious respondent-sponsored plan for theirbenefit including a proposed $18,000 club house for their use, athletic facilities, alibrary, and certain educational opportunities.Following the meeting, the Union's meetings were sparsely attended and it shortlyfell into desuetude The consent election of the employees were never held As Barclayput it, the Union "didn't bother us after that."2.ConclusionsThe evidence clearly reveals that the respondent, true to Barclay's statement toTrainor, immediately after the management became aware thereof, embarked upon a8The plant did not at thattimeoperate on Saturday9 Although Haury and Allen were also present, the record does not disclose their having pokersto the assemblage. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse of action effectively designed to frustrate the Union's organizational effortsFrom the entire evidence, particularly. the pay increases effective April 1, theundersigned concludes and finds that the discharges of the seven employees reinstatedafter the respondent was informed that unfair labor practice charges were pendingagainst it,were motivated, not by any slackening of the respondent's business, butby the respondent's set purpose to stop the plant organization by the Union. Thegranting of the pay increase and its timing were obviously, motivated by the samepurpose; the undersigned so finds. The vote of confidence which the respondentobtained from the employees, was clearly, in view of all the surrounding circum-stances, directed against the Union and constituted an unwarranted injection of itselfinto a question which the employees were entitled to decide for themselves withoutinterference by the respondent.The undersigned finds that by Allen's questioning of Mathews, in Haury's presence,regarding his union affiliation and intended vote, and urging him to postpone joiningthe Union; by Allen's surveillance of a union meeting place; by Barclay's anti-unionstatements related by Bredenberg; by the discharge of seven union employees, bygranting a wage increase to the employees at a time when the Union was seeking tobargain collectively with it. and by conducting a vote of its employees resulting intheir repudiation of the Union, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the ActB The Union renews its drive in 1943, continuedinterference,coercion,and restraintIn April 1943,the Union again undertook organizational efforts among the respond-ent's employees 10 The respondent again countered with an anti-union campaign ofincreasing bitterness and intensity,reachinga climax at the time of the election heldon January 12, 1944Employee Dominick DeMaio testified without contradiction,and theundersignedfinds, that during June 1943, at a time when DeMaio,a union member,was very activein procuring union applications among the employees,11ForemanAnthonyRuggierotold him respecting the Union,"As a friend,I advise you to let it go."DeMaio furthertestifiedwithout contradiction,and the undersigned finds, that during July, NightSuperintendent Mazzacane spoke to him in the plant,said he was a nice fellow,asked,"Aren't you sticking your neck out for trouble"?indicated that he knew DeMaiowas working for the Union,and advised him to keep his nose clean.Employee Dino Livieri testified without contradiction,and the undersigned finds,that during the spring,Foreman Chris Valenti told him that he understoodLivieriwas one of the Union's organizers Livieri told him that while he was a union mem-ber, he was not an organizer Valenti thereupon advised him to so inform the man-agement because"They believethat you are one of the leaders."Former Night SuperintendentLeroy Bredenberg,'of the finewire department,testified that duringApril or May,his superior,General Superintendent DanielDavis," of that department, asked him to make written reports to him of any unionactivity among the employees, stating that Bredenberg had friends in the plant andcould thusobtain the desired information Both Bredenberg and Davis testified thatDavis asked Bredenberg for reports on employees who stayed away from their work,because production was dropping on his shift Davis also testified that he "wanted to-10 In 1940 there were about 75 employees in the plant, during January 1944, there were some 550u He testified, and the undersigned finds, that he "signed every one in [his] department."13 It will be remembered that Biedenberg and his father, Emai, opposed the 1940 vote of confi-dence in the respondent, Bredenberg became night superintendent about December 194213Davis' wife is Haury's cousin_ WIRE ROPE CORPORATION OF AMERICA, INC.399know everything that was going on, in fact,no matterwhat wenton I wanted toknow . . ." He denied ever discussing the Union with any employee,"because I wasgiven orders by Mr. Haury not to . . ." The evidence,however, reveals that Haury'sinstructions to that effect were not given to the supervisory employees uritil August,some months after the Bredenberg-related conversation respecting union activitiesThe evidence further reveals that after the Union'sdrive became generally knownin the plant,the respondent,allegedly because production was suffering,institutedstrict rules against employees'leaving their machines 14 The undersigned,from all ofthe relevant evidence,concludes and finds that Davis asked Bredenberg to report onunion activities in the plant as he testified.Bredenberg,however, made no reports andwas transferred to the day shift when he expressed himself as being unable to keepthe employees at their machines during an entire shift 15He thereupon asked Haury to be allowed to "go back on the machines"He testifiedwithout contradiction,and the undersigned finds, thatHaurysuggested that he firsttake a four month's lay-off because he, was well likedby theemployees,and if hewere "put back on the machines,itwould cause a lot of contention and create unionactivity, and they would want to join the union to get [him]back on nights,as nightsuperintendent."Bredenberg resigned his position with the respondent on July 20 andat the time of the hearing was third mate on an Army cargo vessel.Employee Michael Annatone18 testified that late in June,SuperintendentDaviswarned him not to talk about the Union in the plant,warning hin that he might bedischarged for doing so. Annatone answered,"You can't get fired for talking abouttrying to organize,"whereuponDavis toldhim that there were other ways.Davis didnot specifically deny the remarks attributed to him, confining himself to his generaldenial set forth above.The undersigned finds that he spoke to Annatone substantiallyas testified by the latter.C.The discriminatory discharges1.Michael AnnatoneAnnatone was employed by the respondent from June 1, 1942, to July 20, 1943During the summer of 1942, Superintendent Davis told him to continue his good workand that if he did so, he would "be there for life."Annatone joined the Union in May or early June 1943, and thereafter talked of theUnion to several employees in the plant. Late in June, Davis, as has been foundabove, told him to stop it, and despite Annatone's protest that the employees werefree to talk of organization, warned him that he might be discharged for doing soSo far as the record discloses, Annatone's work was never criticized by the respondentprior to his discharge." During his employment he acted for a period as an instructorof new employees.On July 9, 1943, Davis reported in writing to Vice-President Hauiy that the nightsuperintendent14 had reported Annatone asleep "on the job" and that he had warnedall operators about certain defective work emanating from the department. Breden-berg testified that he had made no reports o$ any kind to Davis regarding Annatone14The plantwas operating on two shiftsof twelve hours each during the entire 1943-4 periodcovered bythis Section hereof.18He was temporarily replaced by Davis.leHis discharge is discussedinfra.14Annatone's undenied and credible testimony.11Annatone so testified. Davis testified that hethoughthe had mentioned certain allegedly defec-tive work to him, but admitted that he might have done so only through a foreman The recorddiscloses no mentionof bad work by a foreman to Annatone19 Then Leroy Bredenberg- 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Davis himself testified that Bredenberg had filed no reports with him. Theundersigned finds that Bredenberg did not report Annatone asleep to Davis and thatinsofar as the latter's report so indicated, it was a fabrication.On July 16, Davis again reported to Haury that he had found Annatoneasleep,addingthat he warned hint regarding it as well as creating "had work s20 Annatonetestified that when Davis approached him on this occasion he was sitting on a stoolat his machine feeling the wire being made thereby with his fingers,2' and that whilehis eyes were closed, he was not asleep Davis testified that Annatone's stool wastilted against the stand of the reel on which the wire was being wound, that his handswere behind his head, and that when he shook Annatone, the stool fell forward sothat allits legs wereon the floor. The undersigned is convinced, from the entirerelevant testimony, that Annatone was dozing at his work; he so finds He furtherfinds, however, that Davis, contrary to his statement in the report, did not warnAnnatone about creating defective work.On July 17, Davis again found Annatone dozing and again woke him up.22 Hereported the incident to Haury and also reported that he had found two reels of cablewith a "bad spot in each" made by Annatone, and in the same paragraph of his report,recommended that he be released.Davis testified that he did not know how Annatone's allegedly defective work hadreached his attention nor whence it came. The evidence indicates, and the under-signed finds, that unless an employee is detected while actually causing a defect,tracing the responsibility for defectivewire is impossible.On July 20, Davis discharged Annatone, handed hima release slipreading "Workunsatisfactory," and his pay in fullAccording to Annatone's undenied testimony,which the undersigned accepts, Davis told him at that time, "Don't take everythingseriously. It was Haury's idea."A day or two thereafter, Annatone, spoke to Foreman Victor Parri, wh°o, withanother employee, told him that he had been doing good work, asked if he had talkedof the Union, and upon being informed that he had, stated that perhaps his doing sowas responsible for hi"s discharge 24During the week following his discharge, Annatone interviewed Haury and Davison a number of occasions, in a fruitless effort to obtain informationrespecting hisallegedly defective work. He was never shown the wire in question and except thatDavis informed him it had been thrown on the scrap pile, was vouchsafedno detailsconcerning it.On one occasion, Davis told Annatone, "Why don't you go to look for anotherjob? . . . After a couple of weeks, Haury will forget about it, and you will comeback without loss of your bonus or anything." The last time he saw Davis, Annatonetold him, "I don't think I was fired for bad work, but I think I was fired on accountof the union." Davis replied, "Figure it your own way."''Annatone thereafter, on August 12, 1943, obtainedpermanentemployment elsewhereand testified at the hearing that he did not desire reinstatement by the respondent.Beyond Davis' testimony to the effect that-he would recommend the release of anyemployee who was "involved" in the incidents reported by him to Haury, the respond-20 Davis was at this time acting as temporary night superintendent,vice Bredenherg21 In order to detect defective product.22Annatone reiterated that he was not asleep The undersigned rejects his denial.23Davis testified on cross-examination by counsel for the Union:Q.You could not tell in any given defect whether it was or was not [the operator's]fault?A. You could not tell that on anything.24Annatone's undenied testimony.25 See footnote 24. WIRE ROPE CORPORATION OF AMERICA, INC.401ent's position as to its reason for discharging Annatone, is not definitely stated in therecord E0 The evidence shows that with a possible exception in 1941,' no employeeother than Annatone had ever been discharged for sleepingMichael E Chernovetz, a production efficiency engineer for two years, testified, andthe undersigned finds, that during his tenure Annatone was the only employee dis-charged by the respondent for any cause whatsoever. He also testified, and the under-signed finds, that two employees who had left the plant during working hours 'andreturned "staggering drunk" were disciplined by two clay lay-offs, that another hadruined 200 feet of cable and received a reprimand, that another had engaged in a fightin the plant and been disciplined by a week's lay-off, that two, employees who hadexuberantly raced through the plant chasing each other in imminent danger of theirlives from its rapidly moving machinery were reprimanded, that another had drunkbeer in the plant without reprimand, and that the members of the plant ball-team, whowere in the habit of coming to work late or not reporting at all, were not disciplinedfor doing so. Chernovetz also explained that the respondent had suffered an acutemanpower shortage for at least a year, that at the time of the hearing, it was some30 men "short," and that "conditions which we tolerate today we would not tolerateat other times ..we could be more strict at other times, and we can't be as stricttoday."Employee John Ferrera testified without contradiction, and the undersigned finds,that during October 1943, his foreman transferred him to another job because hehad been sleeping on the job "a number of times " He further testified, and theundersigned finds, that during the night shift of 12 hours, many employees, himselfincluded, frequently dozed at their machinesBoth Haury and Davis, although they admitted knowledge of union activity in thedepartment and plant, denied knowing that Annatone was a union member. As foundabove,Davis had warned Annatone to cease talking of the Union in the shop onpain of discharge. The undersigned, from all of the surrounding circumstances andthe evidence as a whole, concludes and finds that the respondent was well aware ofAnnatone's union membership and activity.All of the circumstances revealed in the record, including (1) the fact that, asfound in the succeeding Section hereof, Einar Bredenberg's return to work was atone time predicated upon his son Leroy's certifying to the respondent that he had notgiven affidavits to a Board Field Examiner with respect to the Annatone case," (2)the respondent's knowledge of his union membership and activity, (3) the respond-ent's telling him that it predicated his discharge upon certain defective work whichhe was never shown and as to which the respondent was incapable of identifyingemployee responsibility, (4) the respondent's implacable hostility to the Union bothbefore and after his discharge, (5) the failure of the respondent to make clear itsposition as to the cause of his discharge, which if based in any degree upon his havingdozed at work, constituted discipline by the most severe punishment at its commandfor acts, the commission of which by other employees, at most resulted in theirtransfer to other jobs in the plant, and (6) the fact that the respondent was at alltimes in desperate need of operators, combine to convince the undersigned that it didnot discharge Annatone for faulty work but despite its knowledge that circumstancesforeclosed the possibility of attributing the responsibility therefor to him, seized=°Haury, who must be assumed,and whom the undersigned finds, to have considered the matterfrom July 17 to 20, and to have ordered Annatone's discharge on the latter date did not testifyrespecting his reasons for doing so The respondent's brief states that "to Counsel's mind the factof sleeping on the jobwas even more serious[than his defective work] "87Davis testified" . .I am not too sure on that",no corroboration appears in the record241Bredenberg resigned on July 20, and Annatone was discharged the same evening 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon such work as a pretext for ridding itself of him because of his union member-ship and activity and thereafter advanced his dozing on the job as additional andretrospective justification for its action in doing so. He so findsThe undersigned further finds that the respondent has discriminated against Anna-tone in regard to the hire and tenure of his employment, thereby discouragingmembership in the Union.2.Einar BredenbergBredenberg was one of the first five or six persons employed by the respondentwhen it began operations in 1931, and remained in its employ until July 26, 1943.Although he was not appointed to a supervisory post in the plant, he instructednew employees as the plant grew through the years, acted as supervisor of themachines, and was "watching out for all that was going on." In 1936, an accidentcaused recurrence of a condition caused by a childhood injury to his back, and neces-sitated his hospitalization for about six weeks and absence from work for half a year.The record demonstrates that he was an exceptionally skilled worker.As has been found above, he and his son Leroy were dissenters from the April 1940vote of confidence in the respondent.When the Union again became active in 1943, Bredenberg, although he did notattend its meetings, told employees in the plant, among them Shirley Swanson, "thatwe should have a union," and we wouldn't be hurt the way we were hurt before.""In July 1943, Bredenberg was acting as relief man in the closing department si OnJuly 26, Superintendent Hihner Sundberg told Bredenberg that Vice-President Hauryhad advised him of the imminent arrival of a new machine which needed experthandling, and that Bredenberg had been chosen for the job of running it. Sundbergalso informed him that pending the-arrival of the new machine, Bredenberg was tohelp on the "number six" machine a` Bredenberg protested that the work on thenumber six machine was too heavy for his injured back' and asked, "Is that all yougot?" Sundberg merely shrugged his shouldersBredenberg then told him, "If thatis all you have got for me, that means I have to go home," and thereupon left the plantOn July 27, Bredenberg spoke to Haury, explained that he had not "walked out"but had left the plant because he could not do the heavy work required on the numbersixmachine and informed him that he was about to take a trip to visit relativesHaury told him he would speak to Barclay concerning Bredenberg, and said, "Whenyou come backcome back to see me and everything will be straightened out "Two weeks later, Bredenberg returned to New Haven, interviewed Haury, andwas told by the latter that on account of the annual plant picnic he had been unableto speak to Barclay about Bredenberg's return to workHe asked Bredenberg toreturn the following week.When the latter interviewed him at that time, he toldBredenberg "You know Barclay. He don't hire anybody" When Bredenberg subse-rze Swanson,as is related,mifra,became secretary of the Committee in 194480This, and many of the succeeding findings herein, are based upon Bredenbeig's uncontiadictedand credible testimony.81He relieved operators on their weekly day off, the employees worked a six-day week but the plantoperated on a seven-day production schedule.ss In order to accustom Bredenberg to the work required in connection with the new one09The "seven wire" machines which Bredenberg was theretofore operating involve handling spookof wire weighing some 105-108 pounds which are hoisted into the machines by means of block andfall.They are the lightest machines in the plant.The "number six" machine involved handlingspools weighing 250 pounds which must be rolled by the operator and his helper between 6 and 50feet on the concrete floor of the plant.They are hoisted in the machine by means of an electric hoietBredenberg had occasionally operated other heavy machines in the plant,and in 1938,had obtainedtransfer from one similar to the number six. WIRE ROPE CORPORATION OF AMERICA, INC403quently again saw Haury, the latter asked him to procure from Leroy Bredenberg astatement to the effect that he had signed no affidavits in respect to the Annatonedischarge and stated that when it was received, he would "get things rolling." Leroywrote such a letter to Haury who thereafter told Bredenberg that he had shown itto Barclay who insisted upon an additional statement from Leroy to the effect thathe had "never said anything against the company." No such letter was received bythe respondent.Some weeks thereafter, during October, Bredenberg again interviewed Haury atthe plant. Haury on that occasion offered him a position on a "25 wire 12/" machine"at $1 10 an hour, the same pay he had received on his former job. Bredenberg beingan old employee received 15 cents per hour more than the maximum rate paid in the"fine wire" department. Bredenberg said he could not handle it because it was tonheavy and "would be almost as bad as Number Six" Haury thereupon told Breden-ber that the employees were much exercised about the latter's departure from theplant, stated that if Bredenberg returned at that time they would assume that theUnion had been responsible for his coming back to work, that the plant did not need aunion, and that if the Union came into the plant the smoking and restaurant privilegesof the employees would be the subject of contest between it and the respondent, thatan election was imminent3', and that if Bredenberg stayed home "until it is all over,"Haury would then give him a job and that the respondent "would take care of" himFinally Haury told Bredenberg that a Board Field Examiner had interviewed Barclayand himself in regard to the Annatone case some time before, had informed themthat Leroy had made an affidavit concerning it, and that after the Examiner left theoffice, Barclay had told Haury, "I told you that the Bi edenbergs were in back of it "3'Bredenberg left the interview with the understanding that Haury would get in touchwith him when the time was propitiousHe never thereafter heard from therespondent.The respondent contends in its brief that Bredenberg was not discharged but walkedoff his job because he "was being fussy and got mad and quit" It also contends thatitwas unable to restore him to his old job because of the disparity between his rateof pay and the maximum pay rate in the department.The circumstances surrounding Bredenberg's quitting the plant on July 26, standingalone, might well give some force to the respondent's position The subsequent devel-opments, however, including Haury's repeated putting him off, never offering him ajob that he could under the obtaining conditions perform, demanding that Leroy fur-nish a writing to the effect that he had made no affidavits in the Annatone matter, anda further writing stating that he had made no statements "against" the respondent,which Leroy was coriscientiously unable to furnish, advising Bredenberg to stay fromthe plant until after the election and thereafter failing to call him hack despite hispromise that he would do so, as well as his revelation that Barclay believed theBredenbergs to be "in back of" the union movement in the plant, combine to convincethe undersigned that the respondent constructively discharged Bredenberg on July26. Bredenberg was one of the oldest employees in point of service and probably therespondent's most skilled operator. In view of the severity of the manpower shortageobtaining in the plant and the fact that as Superintendent Sundberg testified, there34 Bredenbeighad operatedsuch a machine duringhis employment,but as Superintendent Sund-berg testified,onlyoccasionally,"when somebody was off " It is also aheavymachine involvingsubstantially the sane sort of work as the Number Six35On September 10, 1943, the Union filed its petition for investigation and certification ofrepresentatives30 Barclay testifiedthatliecould recallmaking no such statement The findingisbased onBredenberg'sundenied testimonythat lrauiy infouned him thatBaiclay did in fact make it 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas need at all times for employees to perform Bredenberg's former tasks in thedepartment, the undersigned is of the opinion that, absent Bredenberg's union con-nections" he would immediately have been assigned either to his former task or toanother job he was capable of performing in the plant Instead, he was kept out of theplant until after the election, and the Union having been defeated, not thereaftercommunicated with.Bredenberg having occupied his former position at the dispatity in pay now firstadvanced by the respondent as having made his re-employment therein impossible,the undersigned in the absence of any explanation of this inconsistency by therespondent, finds its contention to be without merit. In the light of all of the circum-stances revealed by the record and upon the entire evidence, the undersigned isconvinced and finds that the respondent knowingly assigned Bredenberg to a taskwhich he was physically incapable of performing, thereby causing him to leave theplant, and thereafter refused to reemploy him because of his union membership andactivity.He further finds that it has discriminated against him in regard to the hireand tenure of his employment, thereby discouraging membership in the Union.D. The election, interference, restraint, and coercion1.Chronology of, eventsDIn August 1943, the Union, having revived its campaign in April, wrote the respond-ent stating that it was the representative of the employees and desired to enter intonegotiations looking to the execution of a collective bargaining agreement On August24, the respondent answered, suggesting that the Union take steps to obtain certifica-tion by the Board.On September 10, the Union filed its petition for investigation and certification, onSeptember 30, the Regional Director issued notice of hearing thereon, on October13, a hearing on the petition was conducted by a Trial Examiner ; on October 28, theBoard issued its Decision and Direction of Election, providing that an election of theemployees be conducted by the Regional Director within 30 days, on November 25,the Board issued its Amended Direction of Election extending the time within whichthe election might be conducted to January 15, 1944, on January 12, 1944, the RegionalDirector conducted an election of the respondent's employees in which the Unionreceived 126 votes while 319 votes were cast against itAt the hearing held October 13, Union Representative Trainor suggested to Presi-dent Barclay that an election campaign which would "bring to the front everythingwhich is bothering employees" might be avoided by means of a consent election orbetter, collective bargaining might be undertaken with the Union upon its exhibitingevidence of majority representation. Barclay replied that it was ridiculous for theUnion to assume that he would open the respondent's doors to the Union, that he hadnot taken much notice of the Union's campaign thus far, but that in the future he wouldundertake to do an anti-union organizing job himself and would embark upon anaggressive campaign to "present a picture to the employees that would bring about alarge no-union vote."'The respondent thereafter promptly launched a virulent anti-union campaign amongthe employees. It consisted in part of a series of posters and letters posted and87 Sundberg,Haury, and Barclay denied knowledge of Bredenbeig's union membership Theundersigned,in viewof the findings made above, deems their denials unbelievable and rejects them18 Trainor's credible testimony Barclay who testified that he made no statement to Trainor at thetime, also testified, however, that after the conversation he made up his mind to defend himselfagainst the Union's "antagonism." The undersigned finds that lie spoke to Trainor substantially asthe latter testified. WIRE ROPE CORPORATION OF AMERICA, INC.405distributed in the plant, considered in the following subsection hereof, and in part ofother acts of interference related thereafter2.The respondent's poster and letter campaign(a) Sequence of distributionFollowing the hearing, the Union issued a leaflet in which it commented on thehearing and stated that Barclay had expressed himself thereat as being in favor ofthe Union's representing all employees "except those excluded when the election tookplace."On October 16, the respondent issued a leaflet which it distributed to allemployees while at work in the plant. Signed by Barclay, as president of the respond-ent, it stated, among other things,As a matter of fact, I must clearly advise all of the employees of the [respondent]that it is definitely not my desire to have you join the Union. It is my personalopinion that you have absolutely nothing to gain by joining any Union I furthersincerely believe that our labor policies, as well as our individual treatment ofour employees, is beyond criticism. 'What I would really desire is a vote of confidence from all the workers . andthe immediate discontinuance of any further agitation which tends to reduce ourefficiency during the war perioea.3°On the same day, the respondent distributed another leaflet similarly signed, inwhich Barclay undertook to inform the employees that they did not need to join theUnion in order to hold a job with the respondent, and further stated:Do not permit any Union enthusiast to brow-beat you into joining the Union.Have the courage of your own convictions. Decide for yourself. If you don'twant a Union tell anyone who approaches you exactly how you standIn the event anyone threatens you and ma[k]es statements as to your beingkicked out because you refuse to join the Union, please come to inc personallyand give me the facts and action will be taken to remove the offenderOn October 22, the respondent posted the first of a series of 19 posters in the plant,the last of which was posted January 10, 19441two clays before the postponed electionThey were about 13 by 24 inches, printed on heavy board and placed in each of 13wooden racks, 12 feet long and 4 to 6 feet high strategically placed throughout theplant and made to hold 20 posters.40The first poster calling attention to the Union's campaign characterized its leaflets ascontainingMIS-STATEMENT OF FACTSUNTRUTHS ON COMPANY POLICIESPROMISES, OUTSIDE OF WAR LABOR BOARD RULINGSGUARANTEES THAT CANNOT BE KEPTMIS-LEADING STATEMENTSitsstatements by organizers as beingFALSE RUMORS WITHOUT FOUNDATIONVEILED THREATS OF YOUR FUTUREIMPOSSIBLE PROMISES,and informed its employees that the respondent would set beforethem aseries of89Emphasis supplied.40 The racks and posters remained on display in the plant at the time of the heating 406DECISIONS OI NATIONAL LABOR RELATIONS BOARDbulletins enlightening them on company policies, laws governing wages, employeerelations, and giving them accurate statistical information, and urging that any ques-tions be taken by the employees to Vice-President Haury.The poster of October 25 contained extensive quotations from War Labor Boardorders and stated, "Any other explanation or interpretation of theWar LaborBoai d's rulings that you have heard are gross mis-statements of the law" No men-tionwas made therein of the "bracket treatment" used by theWar Labor Boardand Barclay admitted at the hearing that the poster was therefore inaccurateThe posters of October 26'and 28,-outlined the respondent's wage history, its wageplan, and what it had sought to obtain from the War Labor Board.The poster of October 30 dealt with the bonus, outlined the large amounts paidto employees during the years 1941, 2, and 3, and significantly stated by way ofreminder to the employees that :The Bonus is Not ContinuousIt is Granted by a Vote of the Directors and theCorporation at Their Annual DirectorsMeetingThe November 2 poster entitled "YOUR ACTUAL WAGES" included thebonus in such calculations as though it were a part of the wage structure althoughthe previous poster had pointed out that it must be voted annually by the respondent'sdirectors.91The posters of November 4, 6, and 8 respectively, dealt with "OVERTIME,""SENIORITY RIGHTS," and "EMPLOYEES RELATIONS."The series thus far, was commented upon in a poster entitled "PERSONALMESSAGE TO YOU," posted November 10. It reminded the employees, "Remem-ber that you are going to decide an issue of vital importance to YOURSELF,"commented on the respondent's record, asked,Are YOU now going to let that record fail? Are YOU going to let outsidedisturbing influences destroy it? Are YOU going td become a party to the dis-turbance? Are YOU going to contribute to defeating the War Effort by breakingup harmonious cooperation with subsequent (sic) loss of production? HaveYOU any reason to become a party to such action? Are you being guided bya "one of the fellows" or "join the mob" attitude? Do you know why?",and closed as follows:You owe it to your COUNTRY and to YOURSELF to use all of your effortsto promote the highest efficiency.Itisyour duty to refrain from becoming a partytoany disturbing element.'By this action you will continue the harmoniouscooperative spirit now existing."On November 11, the Union issued a leaflet urging the employees to become membersin order to share in a prophesied increase in the wages "organized steel workers."On November 13, the respondent's board of directors, at a special meeting," votedthat the respondent pay its employees any increase in wages that might be granted41Barclaytestifiedthat he was "prettycertain" that the War Labor Boardwould not permitremoval of the bonus42 See footnote 38, above.41TheDirection of Election was issuedon October 2544The undersigned finds, since the regular meetingof the directorsis inFebruary,that thismeeting was specially called for the purpose. WIRE ROPE CORPORATION OF AMERICA, INC.407by the War Labor Board. On the same date the respondent distributed a leafletsigned by Barclay, which, called attention to this fact, characterized as absurd theUnion's statement of November 11, stated that the Union's claim that the respondent'semployees were the lowest paid in the industry was a "down-right falsehood and asunfair a 'remark as could be madeagainst us," further stated thatA minority of our employees are endeavoring to have you vote in favor of aUnion. I wish to stand on our past performance record and I know your treatmentwhile withus,will causeyou to respond as a convincing majority bygiving mea vote of confidence,and after outlininghow the respondent "has demonstrated its continuinginterest inits employees," closed with this adjuration:Decide how you should vote by weighing the evidence. Give us a vote of confidenceon our past performance.On Novmber 18, the respondent issued a poster setting forth the terms of the actionThe policy of your company has been at all times to consider and act upon anindividual's request or group of employees' requests for betterment of workingor social conditionsand settingforth two examples of its actions in so doing, and on November 24,supplemented the preceding poster by another headed THE VOICE OF THE SHOPThis poster which heralded the beginning of the respondent's campaign for theestablishment of the Committee,' stated :THE VOICE OF THE SHOP SHOULD BE HEARD MORE OFTENIT SHOULD BE PRESENTED BY EMPLOYEES CAPABLE OF COR-RECT THINKING AND WHO ARE UNDERSTANDING-OF OURPROBLEMS.WE INVITE AND ENCOURAGE COMMITTEE ACTIVITY WHICHIS DEMOCRATICALLY FORMED FROM ALL EMPLOYEES OF THECOMPANYWE DO NOT CONSIDER THAT COMMITTEES FORMED FROMUNION MEMBERSHIP ARE SUFFICIENT REPRESENTATION OFALL OF OUR EMPLOYEESand closed with the following :WITHOUT DOUBT MUCH CAN BE ACCOMPLISHED IT IS FORYOU TO SPEAK! FORM YOUR COMMITTEES WISELY. MAKEKNOWN YOUR PROBLEMS AND PROPER ACTION WILL BETAKEN._On November 25, the Boardissued itsorder postponing the election until not laterthan January 15, 1944. No furthercommunicationswere directed to the employeesuntil a longletter dated January 3, 1944, and signed by Barclay, was distributed inthe plant.In it the respondent commented on the Union's leaflet campaign, stating that thefirst14 leaflets ithad issued were nonsense; that the 15th, distributed December 30,11The Committee is considered in the following section hereof. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD1943,was equally nonsensical and constituted"absurd propaganda;"thatBarclayand Haury,the authors of the respondent's literature,had been "talking sense fromthe very start ofthis campaign;"'that they would continue their enlightened laborpolicy "so long as we find that our employees believe in us and give us their vote ofconfidence" ;that the Union'sfigures respecting the respondent'swar profits weremistaken,and that that subject "cannot be understoodby [the Union],an organizationwhich never prints a financial statement and never gives an accounting to its mem-bers;""explained that construction of the promised$18,000 club house had been heldup by war conditions but would be built as planned when conditions permitted ; thatrather than being the lowest paid,the respondent's employees were, with some excep-tions, the highest paid in the industry;that the Union's statements constituted propa-ganda "motivated only by a desiretowin yourvote in the coming election ;" thatsuch propaganda must be carefully weighed; and finally appealed to the employeesto "give us a vote of confidence in the coming election."On January 5, the respondent issued a poster stating that its employees in theservice were being sent a sum of money equal to a month's pay which those enteringthe service in the future would also receive.On January 6, the respondent issued a poster reiterating the 'undertaking of thedirectors to meet increased wage rates when and if allowed by the Federal authorities;on January 7, it issued a poster announcing that the board of directors at a December18 meeting,had authorized severance pay equal to a month's pay to employees withsix months'service and of two months' pay to those with three years' service;" onJanuary 8 it issued a poster outliningits "WAGES AND WAGE INCREASES"and requesting the employees toALLOW YOUR DIRECTORS TO CONTINUETHIS WELL-ORGANIZED PROCIRAMFOR YOUR BENEFIT;and on January 9, it issued a poster outlining its vacation policy reiterating its sever-ance policy and that with respect to employees in the service, establishing a"REWARD" of a $25 War Bond for employees who worked a year without lossof time.49On January 10, two days before the election, the respondent issued a poster entitled"DEMOCRATIC DETERMINATIONS." It recommended that the employees"arrange by a democratic election to set up in each department a committee of aminimum ofthree (and not lessthan one committee representative for every 15employees within the department)" to meet weekly to consider "employee relationshipproblems" and bring them to the attention of "an overall committee, which will bemade up of the chairman of the various departmental committees, who will in turnmeet with the management committee twice a month ...", that an independent com-mittee be formed for the consideration of the problems of female employees, thatrepresentatives be elected for stated terms, and that social and sport committeesbe separately formed. The poster further stated that46Emphasis supplied47The Union publishessemi-annual audit reports, two of which aie in evidence, consisting ofdetailed financial statements prepared by certified public accountants Barclay testified that he wasaware of its doing so when the letter was written, that "the detail of that is not sufficiently set forthso that one can understand it, because the members do not get the cleat facts on that point," thathe thereby meant to convey that the reports were not easily undeistood, and that his statment inthe letter was "probably" erroneous4s The undersigned finds that this meeting, like that of November 13, was specially called"This additional compensation did not have the approval of the War Labor Boaid WIRE ROPE CORPORATION OF AMERICA, INC.409IF THE ABOVE DEMOCRATIC MEASURES ARE PUT INTO EFFECTMUCH WILL BE ACCOMPLISHED TO IMPROVE EMPLOYEE RELA-TIONSHIPand closed with the plea: TRY IT BY GIVING US A VOTE OF CONFIDENCE.On the same day, the respondent distributed another letter to the employees inthe plant. It contained a resume of the respondent's previously uttered position as towages, ridiculed the Union's undertakings with respect thereto, contained the copy ofa letter from the respondent's accountants stating that its "adjusted surplus" wasapparently less than the Union had claimed it to be, stated that if the employees"recognize our policies to be reasonable ; if you agree with us that we are doingeverything within our power to establish proper relationship with you, then you canon election day render your vote of confidence byallowingus to continueto improveyour conditions,60aswe have sincerely done in the past," urged careful reading ofthe "Democratic Determinations" poster, urged that the employeesorganizecommit-tees as specifically recommended in the poster simultaneously issued and that they"Try this plan before you agree to allow any Union to represent you as your collectivebargaining agency,""and closed as follows :Wednesday will be Election Day. Your decision will govern the future policiesof your company. CHOOSE WISELY. We, ask for a vote of confidence.On thesameday, a 5% by 8% inch printed booklet entitled "Poster Digest" con-taining reproductions of the 19 posters and copies of the letters of November 13,1943, and January 3 and 10, 1944, was distributed to all the employees in the plantduring working hours.'On January 11, a ,one sheet "NOTICE" was similarly distributed to the employeesin the plant It readELECTION DAY is WEDNESDAY, January 12th.HAVE YOU READ THE POSTER DIGEST which gives thoroughlythe policies of your Company on the PAST, the PRESENT, and the FUTURE?IT IS THE DUTY OF EVERY EMPLOYEE TO VOTE!!!REMEMBER THAT YOU ARE GOING TO DECIDE AN ISSUE OFVITAL IMPORTANCE TO YOURSELF.ALLOW YOUR DIRECTORS TO CONTINUE THEIR WELL ORGAN-IZED PROGRAM FOR YOUR BENEFIT.TRY IT BY GIVING US A VOTE OF CONFIDENCE.Sincerely,A F Haury, Vice PresidentOn the following day the Union was defeated, 319 to 126. Barclayin histestimony,characterized the result as being "about the worst slaughter they have had in along time"About 1 a ni. January 13, when the ballots had been counted and the Union's routlearned, Barclay, several supervisors, and a few employees retired to the respondent'sinner office where, as Barclay testified, they indulged in "a damn good slug of scotch."While they were there a telephone call from employee Fred Mazzacane's home wasreceived. Barclay and the other supervisors with a supply of liquor foruse in the;o Emphasis supplied.61Emphasis suppliedczBarclay testified that the respondent failed to include its two letters of October 16 in thiscompendium,through oversight.As set forth above,they constituted the opening of the respondent'svirulently anti-union campaign and contained overt instructions to the employees to refrain fromjoining the Union. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDfestivitiesthereafter joined the celebration of some 35 employees being held thereinwhat Barclay characterized as "high spiritual elation." At the party'sclose,Barclay took the celebrants to breakfastat a local restaurantand paid-the bill ofsome $20.00.bConclusions with respect to the respondent'sposter andlettercampaignBarclay testified that he did not want a union in the plant "because it is undeino-cratic," and that the respondent's numerous requests for votes of confidence fromthe employees were directed against the Union, which he did not want them to have.He explained that the "voice of the shop," by which the employees were to speakto the respondent's management could not be properly heard through a union becauseitwould represent "a majority, and in some cases, that majority is not sufficient initself to take in the greater portion of the men in the shop, and it leaves a minorityunrepresented, so that its voice is not heard, and, consequently, it is my firm beliefthat the voice of the shop should be heard by democratic determination." He explainedthat he believed government by majority, as exemplified by the politicalorganizationof the United States, did not give proper representation to the electorate, and thatin political or plant elections, less than100%agreement on all questions by thoserepresented, fell short of his ideal. He further testified that he was opposed to unionsbecause the presence of a bargaining agency for the employees would result in therespondent's no longer having "the personal touch with them."The respondent's literature was studded with bald statements to the employeesconveying to then the respondent's implacable hostility to the Union and clearlyenunciating what was in effect its command that they vote against it. Its first letter,distributed on October 16, set the tone for the series. In it Barclay stated :^'... it isdefinitely not my desire to have you join the Union . . . you have absolutely nothingto gain by joining ..." Thereafter the respondent continued in the same vein, reiterat-ing its statements to the effect that if the employees disobeyed its wishes and failedto reject the Union, they might well suffer retributive measures at its hands.Thus it pointed out that the bonus must be annually granted by the directors,requested that the employees "allow" it to continue "to improve your conditions," andgenerally made clear that their "vote of confidence" was a prerequisiteof its con-tinuing itslargesse.During the period of its campaign it also first commanded the employees' favorablereception of its "Democratic Determinations" and undertook to obtain their affirma-tive response thereto °' It additionally, by special meetings of its directors, put intoeffect certain benefits for its employees immediately preceding the election andannounced the fact thereof in unmistakably significant terms.` And finally, on theeve of the election,remindingthe employees that they were about to decidean issueof vital importance to themselves, again asked that it be allowed to continue its" program" for their benefit, andagaintrumpeteditsdemandthat they give it their"VOTE OF CONFIDENCE."The respondent, by thrgats, innuendo, and expedient promulgation of benefits de-prived its employees of their right to freely select a bargaining representative of theirown choosing. Simultaneously, it began its campaign for the imposition upon themof a representation plan, patently in violation of the Act.w "IF THE ABOVE DEMOCRATICMEASURES.ARE PUT INTO, EFFECT MUCHWILL BE ACCOMPLISHED TO IMPROVE EMPLOYEE RELATIONHIP."si "ALLOW YOURDIRECTORSTO CONTINUE THIS WELL-ORGANIZEDPROGRAMFOR YOUR BENEFIT." WIRE ROPE CORPORATION OF AMERICA, INC.411The undersigned finds that the respondent by its poster and letter campaign abovedescribed,has interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Act.3.Furtherinterferenceby the respondentFormer employeeLouis J.Wolfe" testified without contradiction, and the under-signedfinds, that during November, Vice-President Haury accused him in the plantof being a paid organizerfor the Union and stated that if investigation showed thathe was, or ifhe were found soliciting for the Union, the respondent would discharge "him.Wolfe denied being a paid organizer. In a later conversation, President Barclay,who endorsed Haury's investigation of Wolfe's activities, askedWolfe if he was apaid organizer.Wolfe answered that he was noti0Wolfe also testified without denial, and the undersigned finds, that Foreman Valention numerousoccasions told him that the Union could not win in the plantBefore and during the month following the Board's order postponing the date ofthe election,Haury addressed the 185 female employees of the 494 employees eligibleto vote in the election, in a series of eight groups called to his office during workinghours.Haury, according to his own testimony, "made known to them the facts of theextensionand the date that had been set for the election,"" undertook to counteractunion"propaganda" that "was destroying their minds," and urged them to occgpy"theirminds withclean thoughts"' and indulgein social activities such as cardparties, bowling, andthe like to the end that "the disturbinginfluences"would beremoved. Employees Beatrice Dunn and Dorothy McGuire variously testified, andthe undersignedfinds, thatat the meetingswith Haury which they attended, he alsoinformed them that the respondent had endeavored to obtain permission from theWar Labor Board to increasewages,that the respondent desired to keep the shop"democratic" and fight to keep the Union from entering the plant, and that therespondent would undertake to make certain improvements in their working conditionsas soon asconditions permitted.Employee McGuire also testified without contradiction, and the undersigned finds,that when the election campaign "first started" Forelady Stella Ives stated in herpresencethat if the Union organized the plant, the employees' privileges would betaken away and that Negroes would be hired to work with them, and that on anotheroccasion, Ives told several women employees in the washroom of the plant that shedid not like the group in the Union.Employee Mathews testified without contradiction, and the undersigned finds, thatat the respondent's 1943 Christmas party for the employees, Vice-President Haurcalled him a slacker for takingsome timeoff lust before the party. Mathews repliedthat if he were a slacker, Haury was no better because he had removed the femaleemployeesfrom their tasks in order to talk to them respecting the election and thatmuch time had been thereby lost. Haury replied that after the election fight wasover,Mathews and five other employees, whom Haury did not name, would bedischarged.b9During the pre-election period, employees Fred Mazzacane, brother of ForemanAldo Mazzacane, Eugene Sussman, and Joe Mendoza became active in conductingeeWolfe worked for the respondent from March23, 1943, to January 14, 1944, when he volun,tarily resigned.He joined the Union during the summer of 1943.11The respondent's investigation did not bearfruit and was eventually droppedm Only tothose whom he interviewedafter the postponement order5sHaury testified thatthe imminent electionhad caused pcisonal acrimony distautetul to femaleemployees,someof whom desired to be released as a consequence,39 _llathews' undeuied and ci edibletestimony 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDanti-unionmeetings of employees of the respondent The record shows that theycirculated throughout the plant, advertising such meetings and taking up collectionsfor them On one occasion, Mazzacane called some eight female employees fromtheirwork in Foreman Aldo Mazzacane's department, and took them into anotherdepartment where he told them that the respondent would increase their wages pro-vided the War Labor Board permitted and that the Union could do nothing more forthem The meeting lasted about an hour and during the girls' absence, their machineswere operated by an adjuster "The status of the Mazzacane group in theplant isexemplified by the Paulson inci-dent. During December, employee Harry Paulson, a union member, told Haury thatlie resented the activities of Foreman Chernovetz in preventing union members frommoving about the shop and that he could make more money elsewhere, and tenderedhis resignation effective January 15, 1944 'Haury, told` Paulson that he might recon-sider at any time After the election, Paulson notified Haury that he desired to with-draw his resignationHaury thereupon referred the question of whether his with-drawal should be accepted by the respondent to a committee of twelve employeesheaded by F. Mazzacane, Mendoza, and Sussman They met on January 15, withHaury and voted to permit Paulson to withdraw his resignation "iThe undersigned deems it highly improbable that the Mazzacanc hour-long meet-ing of female employees in the plant could have escaped the attention of the respond-ent's supervisors.He finds that it took place with the knowledge and consent of therespondent In the light of all of the circumstances revealed by the record, he isfurther persuaded and finds that the respondent was well aware of the anti-unionactivities ofMazzacane, Mendoza, and Sussman."°The undersigned finds that by the acts and statements of Haury, Barclay, Valenti,and Ives," by knowingly permitting the anti-union activities of the Mazzacane groupin the plant, and by its action in the Paulson incident, the respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.E Domination of and interference with the CommitteeBegun by its pre-election literature, the respondent's action to establish an insideorganization of its employees was continued with renewed vigor thereafterOn January 15, 1944, the respondent distributed a letter to the employees in theplant thanking them for their "emphaticVote of Confidence,"directing their attentionto the "Democratic Determination" poster, declaring that the organization thereinproposed might well be called the "Congress of Workers of Wire Rope CorporationofAmerica," and stating that "We await eagerly your first indication what stepshave been taken toward the perpetuation of the good work thus far achieved.""eo Employee Dunn's uncontradicted and credible testimony61Paulson's credible testimonyEmployee Edward Burland testified without contradiction, and the undersigned finds, that hecomplained of the activities of the Mazzacane group to Foremen Erich Rotts and Irving Hulteen"3Althoughthe statements of Valenti and Ives may have been violative of the respondent's ordersto ifs supervisors to stay clear of the union subject, they nevertheless constituted unfair laborpractices by itSolvay Process Company v N. LR B , 112 F (2d) 83, (C. C A 5), cert den. 313U S 596"iOn January 15 or 22, 1944, the respondent, the plant being shut down, gave a Saturday night"drinking and dancing" "Victory Party" to which all employees Isere invited by noiices posted inthe plant and for which the respondent printed tickets Barclay stated the purpose thereof to havebeen "the rehabilitation of feelings between non-union men and union men in there,so that wecould reflect that and continue a wholesome condition, r,ithei than permitting a separation bc,tweenour employees " Prior to this occasion, entci tamments by the i espondent to which all employeeswcie invited had been limited to an annual Christmas party and a stunuiei picnic. WV1REROPECORPORATION OF AMERICA,INC.413On January 19, the respondent posted a notice stating that pursuantto its messageof January 15, some employees had undertaken committee elections, but that theywere doing so incorrectly inasmuch as the elections should be held by departmentsrather than by shifts The notice then listed the 10 departments in which electionswere to he held, set forth a detailed, seven-step procedure to be followed in theelections and the selection and functions of the "over-all" committee, specified theduties and meeting times of the departmental committees, and furnished a completelist by departments, of employees "eligible" to voteEfficiency Engineer Chernovetz thereafter on January 24, February 3, 7, 9, 10, 11,15, 16, and 18, conducted elections of all departments, in the plant on the respondent'stimeThe respondent furnished ballot boxes for the elections and announced themby notices posted in the plant The election results appeared on the plant bulletinboards So far as the evidence reveals, no employees requested the respondent toperform any of these tasks for theme'Thereafter meetings of both "Employees Departmental Council" and the "ExecutiveBoard"66 thereof took place in the plant, the employees present being paid for losttime by the respondent. The evidence discloses complete domination thereof by therespondent. Questions of procedure and jurisdiction were referred to the respondentfor "interpretation," proposed by-laws were revised and amended at the suggestionofmanagement, and finally at the meeting of April 8, Barclay announced that therespondent had plans for a more elaborate organization to succeedit aANumerousprovisions of the by-laws indicate complete lack of independence by the Committeeat this pointin itsdevelopment It is unnecessary, however, to discuss them, since therespondent's domination of its creature,is,asthe undersigned hereby finds,patentThe new development of the Committee was to be brought before a specialmeetingof the respondent's stockholders on April 22, the day after the close of the hearing,when the questions of providing the constitut on thereof to the respondent's employeesand the perhaps consequently necessary modification of the respondent's by-lawswere to be brought up for authorization.The constitution of the Committee, to be known as "The Departments of theFactory of the [respondent]", is inevidence. It provides for a tri-partite form of"government" roughly similar to that of the United States, and states that thedirectors of the respondent "ordain and establish" it for the employees The legislativebody is composed of employees who may legislate within certain limits, the executiveis the president of the respondent, and the supreme court consists of three represen-tatives of management and three employees.69 Members of the legislature must be65 Shirley Swanson, secretary of the Committee,testified that she first became aware of theorganization when an election was announced and the paraphernalia in connection therewith appearedin her department00 The respondent's organization is shown by the record to have functioned under various names,as is found above. All of them, including the "Departments of the Factory of the Wire RopeCorporation of America,Incorporated,"hereinafter discussed,are appellations of the same organi-zation.For, convenience,and because its name at any particular time has no bearing on the under-lying question of its domination by the iespondent,the undersigned refers to it by the ternsCommittee67Barclay testified that he requested a copy thereof to the end that lie might prevent the employeeshaving "just...some damn fool things set forth"therein68At this meeting a grievance respecting ventilation was accepted by Haury,who was also presentAs Barclay testified,itwas the respondent's purpose that the Committee represent the employees inmatters of wages,hours of employment, and conditions of employmentHe stated that the respond-ent not only would treat with it concerning such matters,but that it had done so66 The provisions respecting the functions of the Supreme Count are somewhat vague, but indicatethat it has to determine issues brought before it by two-thuds vote It is thus apparent that therespondent's iepresentatives thereon would have the power to prevent any decision. 414DECISIONS OF NATIONAL LAItOR REI. ATiOyS BOARDemployees of the respondent of at least six months' service and must be employedin the department which elects them They are to be paid by the respondent for theirtime lost in attending sessions. The president may veto legislation, but his veto maybe over-ridden by two-thirds of the legislature whose votes must, in that event, berecorded in writing. The legislature may not entertain hills for clues or collectionsof any kind, any sort of organization of the employees, or the appropriation of moneysfrom the respondent's treasury. The constitution is to remain in effect until theemployees by majority vote shall indicate their desire to abandon itand"select someother means or method of establishing industrial democracy, justice, domestic tran-quility and general welfare" in the plant. It is to be ratified by four-fifths of therespondent's departments "supported by a certified letter signed by four-fifths of theemployees of a department so signing,"7° and by the respondent's directors.-Barclay testified that in the event the stockholders of the respondent authorizedthe constitution, he would post it in the plant and request that "the voice of the shop"be heard.The new Committee, having no funds of its own, would have to meet on the respond-ent's premises,' all employees would be bound by its actions and could only escapethem by resignation from their employment, all would be on record respecting theadoption of its constitution and its possible discard in the future as well as any over-riding of Barclay's vetoes, there is no provision for any meeting of the employees assuch, and all representatives would be required to be employed by the respondentAs in the case of the previous manifestations of the Committee, there is no evidencethat any employees have asked that the proposed constitution be imposed on them.The respondent'spurpose in settingup the Committee, was explained by Barclayas follows "All we plan is to give them a constitution which will permit them tooperate without instruction, within limitations, on certain things which they wouldhave to seek further consultation on."The provisions of the proposed constitution are clearly demonstrative of therespondent's domination of the Committee. The employees were to be given theprivilege of approving it under circumstances which would effectively obviate theirbeing able to freely express themselves respecting their desires 27 Once functioning,the Committee would have no vestige of independnce and would necessarily be tinderthe absolute and complete control of the respondent The entire picture is so patentlyat variance with the provisions and policies of the Act that any further recitation oftheCommittee's deficiencies as a proper representative of the employees for thepurposes of collective bargaining with the respondent is unnecessary.The undersigned finds that the respondent has dominated and interfered with theformation and administration of the Committee, under its various names, and hascontributed support thereto, and has thereby interfered with, coerced, and restrainedits employees in the exercise of the rights guaranteed in Section 7 of the ActIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connec-tionwith theoperationsof therespondent set forth in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce among the several70The requirement that only 80 percent of the employees ratify it marks a deviation fromBarclay's belief that democracy cannot be achieved by less than 100-percent agreement'n Barclay testified:"That is understood, sir,"72The requirement that they certify their approval thereof in writing obviously exposes those whodecline to do so to the respondent's displeasure and possible retributive action. \VIRE ROPE CORPORATIONOF AMERICA, INC. -415States, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerceV. THE REMEDYSince it has been found that the respondent has engaged in and is engaging incertain unfair labor practices, it will be recommended that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has discriminated in regard to the hire andtenure of employment of Michael Annatone and Einar Bredenberg. The undersignedwill therefore recommend that the respondent offer Einar Bredenberg immediateand full reinstatement to his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges."The undersigned will further recommend that the respondent make Annatone andBredenberg whole for any loss of pay they may have suffered by reason of the dis-criminationagainst them,by payment to each of them of a sum of money equal to thatwhich he would normally have earned as wages from the date of such discriminationas follows : to Annatone, to August 12, 1943, when he obtained permanent employ-ment elsewhere ; to Bredenberg, to the date of the respondent's offer of reinstatement,less the net earnings" of each during said respective periods.It has been found that the respondent has dominated and interfered with theCommittee and has contributed support to it. The effects and consequences of suchdomination, interference, and support render the Committee incapable of serving therespondent's employees as a genuine collective bargaining agent, and the recognitionthereof as the bargaining representative of the respondent's employees constitutes acontinuing obstacle to the free exercise by the employees of their right to self-organization and to bargain collectively through representatives of their own choos-ingThe undersigned will therefore recommend that the respondent withdraw allrecognition from and completely disestablish the Committee as the representative ofany of its employees for the purposes of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or other condi-tions of employmentThe undersigned will further recommend that in the event the respondent hasentered into any contract with the Committee, that the respondent cease and desistfrom performing or giving effect thereto,aswellas to any extension, renewal,modification, or supplement thereof, or any superseding contract which may now bein force with the Committee, relating to grievances, labor disputes, rates of pay, hoursof employment, or other conditions of employment. Nothing herein, however, shall bedeemed to require the respondent to vary or abandon those wage, hour, seniority, andother substantive features of its relations with the employees themselves, which therespondent may have established in performance of the contract, if any, or suchcontract as extended, renewed, modified, supplemented, or superseded.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the undersigned makes the following:'a Since Annatonedoes not desire it the undersigned will not recmomendthat the respondent offerhim reinstatement.74By "net earnings"ismeant earnings less expenses,such as for transportation, romp, and board,incurred by an employee inconnection with obtainingwork and working elsewhere than for therespondent,which would not have beenincurredbut for his unlawful discharge and theconsequentnecessity of his seeking employment elsewheie SeeMatter of Ciossett Lumber Company and- UnitedBrotherhood of Carpenters and Jowins of Aineitica, Liwnhei and Sawmill Workers Union, Local2590,8 N. L R B 440 Monies received for work performed upon Federal, State;county, municipal,or other work-relief projects shall be considered as earnings SeeRepublic 'Steel Corporation vN L. R. B., 311 U S 7 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LA\V1.United Steelworkers of America (C 1 0.), and Congress of Woikers of WireRope Corporation of America, also sometimes known as the Shop Committee, theOver-All Committee, the Departmental Committee, and the Departments of theFactory of the Wire Rope Corporation of America, Incorporated, are labor organiza-tions within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with Congress of Workers of Wire Rope Cor-poration of America, (also sometimes known by the appellations set forth above),and contributing support to it, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (2) of the Act.3Bydiscriminating in, regard to the hire and tenure of employment of MichaelAnnatone and Einar Bredenberg, thereby discouraging membership in United Steel-workers of America (C. I 0 ), the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8 (1) of the Act.5The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, the under-signed recommends that the respondent,Wire Rope Corporation of America, NewHaven, Connecticut, its officers, agents, successors, and assigns, shallICease and desist from.(a) In any manner dominating or interfering with the administration of CongressofWorkers of Wire Rope Corporation of America, the Shop Committee, the Over-AllCommittee, the Departmental Committee, or the Departments of the Factory of theWire Rope Corporation of America, Incorporated, or with the formation or admin-istration of any other labor organization of its employees, and from contributingsupport thereto ;(b)Recognizing Congress of Workers of Wire Rope Corporation of America, theShop Committee, the Over-All Committee, the Departmental Committee, or theDepartments of the Factory of the Wire Rope Corporation of America, Incorporated,as the representative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes,wages, rates of pay, hours ofemployment, or other conditions of employment;-(c)Performing or giving effect to any contract it may have entered into withCongress of Workers of Wire Rope Corporation of America, the Shop Committee,the Over-All Committee, the Departmental Committee, or the Departments of theFactory of the Wire Rope Corporation of America, Incorporated or any extension,renewal,modification, or supplement thereof, or any superseding contract with saidorganization which may now be in effect ;(d)Discouraging membership in United Steelworkers of America (C. 1 0.), orany other labor organization of its employees, by discharging, refusing to reinstate,or otherwise discriminating against any of its employees in regard to the hire andtenure of their employment, or any term or condition of employment;(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, to joinor assist United Steelworkers of America (C. I. 0.), or any other labor organization,to bargain collectively through representatives of their own choosing, and to engage WIRE ROPE CORPORATION OF AMERICA,INC.417in concerted activities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds will effectuatethe policies of the Act :(a)Withdraw and withhold all recognition from Congress of Workers of WireRope Corporation of America, the Shop Committee, the Over-All Committee, theDepartmental Committee, or the Departments of the Factory of the Wire RopeCorporation of America, Incorporated, as the representative of any of its employeesfor the purposes of dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of employment, andcompletely disestablish each or any such organizations as such representative;(b)Offer to Einar Bredenberg immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority and other right',and privileges ;(c)Make whole Michael Annatone and Einar Bredenberg for any loss of paythey may have incurred by reason of the respondent's discrimination against them, inthemanner set forth in the Section entitled "The remedy," above;(d)Post immediately in conspicuous places throughout its New Haven, Connecti-cut, plant, andmaintain fora period of at least sixty (60) consecutive days, notice,to its employeesstating:(1) that the respondent will not engage in the conduct fromwhich it is recommended that it cease and desist in paragraphs 1 (a), (b), (c), (d),and (e) hereof , (2) that the respondent will take the affirmative action set forth inparagraphs 2 (a), (b), and (c) hereof, and (3) that the respondent's employeesare freeto become and remain members of United Steelworkers of America (C 1 0 )and that the respondent will not discriminate against any employee because of hismembership in or activity on behalf of that organization ,(e)Notify the Regional Director for the First Region in writing within ten (10)days from the date of the receipt of this Intermediate Report what steps the respond-ent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Report the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section-33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26, 1943,any party or counsel for the Board may within fifteen (15) days from the date of theentry of the order transferring the case to the Board, pursuant to Section 32 ofArticle II of the said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D C, an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings upon all motions or objections) as he relicsupon, together with the original and four copies of a brief in support thereof Innme-diately upon the filing of such statement of exceptions and/or brief, the party orcounsel for the Board filing the same shall serve a copy thereof upon each of theother parties and shall file a copy with the Regional Director As further providedin said Section 33, should any party desire permission to argue orally before theBoard request therefor must be made in writing to the Board within ten (10) claysfrom the date of the Order transferring the case to the BoardDated September 11, 1944.JOSEr L Hii roexTrial Exainincr